Citation Nr: 1207347	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-19 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from October 16, 1987, to March 17, 2008.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 17, 2008.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, including service in the Republic of Vietnam from September 12, 1968, to August 27, 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), located in San Juan, the Commonwealth of Puerto Rico, that implemented the Board's June 2006 grant of service connection for PTSD and assigned an initial 30 percent evaluation, effective October 16, 1987.  In a February 2009 rating decision, the RO increased the evaluation of the Veteran's PTSD to 70 percent, effective March 17, 2008, and in that same rating decision, established the Veteran's entitlement to a TDIU, also effective March 17, 2008.  

Although the RO denied entitlement to a TDIU in an unappealed October 2008 rating decision, the Board has jurisdiction over a claim seeking entitlement to a TDIU that was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating claim).  Further, in light of the RO's grant of entitlement to this benefit, effective March 17, 2008, the Board has identified the Veteran's TDIU claim as stated on the title page.

The issues of entitlement to an evaluation in excess of 70 percent, prior to February 26, 2008, and to a TDIU prior to that date, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from October 16, 1987, to February 25, 2008, the Veteran's PTSD was productive of at least seriously and severe impairment in his ability to establish or maintain effective or favorable relationships with people, with psychoneurotic symptoms of such severity and persistence that there was pronounced and serious impairment in the ability to obtain or retain employment.

2.  Since February 25, 2008, the Veteran's service-connected psychiatric disability has been productive of a demonstrable inability to obtain or retain employment.


CONCLUSIONS OF LAW

1.  For the period from October 17, 1987, to February 25, 2008, the criteria for at least a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.126, 4.129, 4.130, 4.132, Diagnostic Code (DC) 9411 (1987, 1996, 2011).

2.  Since February 26, 2008, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9411 (1987, 1996, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to an initial evaluation of at least 70 percent, effective October 16, 1987, and to a 100 percent schedular rating, effective February 25, 2008.  In addition, the Board remands entitlement to an initial evaluation in excess of 70 percent prior to February 26, 2008, as well as entitlement to a TDIU prior to that date.  As such, no discussion of VA's duty to notify and assist is necessary.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court)  held that VA regulations require that, unless the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability, here PTSD, can be distinguished from any other diagnosed psychiatric disorders, e.g., schizophrenia, VA must consider all psychiatric symptoms in the adjudication of the claim.  

Before proceeding with its analysis of the Veteran's claims, the Board finds that some discussion of the Fenderson case is warranted.  In that case, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability has just been service-connected.  In the former case, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the latter case, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, the VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  

The schedular criteria for psychoneurotic disorders that were in effect at the beginning of the rating period at issue in this appeal were amended effective February 3, 1988.  See 53 Fed. Reg. 23 (Jan. 4, 1988).  The criteria for rating mental disorders were again amended effective November 7, 1996; the November 1996 formula remains in effect.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) (amending the sections of the VA schedule for rating mental disorders); see also 38 C.F.R. § 4.130 (general rating formula for mental disorders) (2009).  As such, the Veteran's claim must be considered under all three sets of criteria.

Prior to February 3, 1988, stated that a 30 percent evaluation required definite impairment in the ability to establish or maintain effective or wholesome relationships with people, and the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable social impairment.  

A 50 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people was substantially impaired by reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in severe industrial impairment.  

A 70 percent evaluation required that the disability be productive of a seriously impaired ability to establish or maintain effective or favorable relationships with people and that the psychoneurotic symptoms were of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.  

A 100 percent evaluation was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  In addition, psychiatric disability was manifested by a demonstrable inability to obtain or retain employment.

Effective February 3, 1988, Diagnostic Code 9411 provided that a 30 percent evaluation required definite impairment in the ability to establish or maintain effective or wholesome relationships with people, and psychoneurotic symptoms that result in such reduction in flexibility, efficiency, and reliability levels as to produce definite social impairment.  The term "definite" has been defined as "distinct, unambiguous, and moderately large in degree," representing a degree of social and industrial inadaptability that was "more than moderate but less than rather large." VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994); see also Hood v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent evaluation required considerable impairment in the ability to establish or maintain effective or favorable relationships with people, and psychoneurotic symptoms that result in such reduction in reliability, flexibility, and efficiency levels as to produce considerable industrial impairment.  

A 70 percent evaluation required severe impairment in the ability to establish and maintain effective or favorable relationships with people; the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  

A 100 percent evaluation required virtual isolation in the community, totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, or demonstrable inability to obtain or retain employment.  Further, the Court held that these criteria provide three independent bases for granting a 100 percent disability evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In addition, VA promulgated 38 C.F.R. § 4.16(c), effective March 1, 1989, which stated that in cases where a mental disorder was assigned a 70 percent evaluation, and such mental disorder precluded a Veteran from securing or following a substantially gainful occupation, in such cases, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  See 54 Fed. Reg. 4280-01 (Jan. 30, 1989).  38 C.F.R. § 4.16(c) (1996) was repealed when the revised criteria for rating psychiatric disabilities became effective on November 7, 1996.  61 Fed. Reg. 52695 (Oct. 8, 1996).  

Under the schedular criteria in effect prior to November 7, 1996, the Court held that where the Veteran's mental disorder was assigned a 70 percent evaluation and that mental disorder precluded a Veteran from securing or following a substantially gainful occupation, regardless of whether the Veteran had other compensable service-connected disabilities, the mental disorder must be assigned a 100 percent evaluation under the appropriate diagnostic code.  Johnson v. Brown, 7 Vet. App. 97.

Under the rating criteria that became effective November 7, 1996, a 30 percent evaluation is warranted when it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent evaluation is warranted for chronic adjustment disorder when the disorder causes occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran. In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  VA thus must consider the claim pursuant to the former and revised regulations during the course of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). 

A December 1983 report reflects that the Veteran complained of nervousness, anxiety, insomnia, bad dreams, and voices that spoke to him.  He reported that he did not always get along with his spouse and that he did not have any friends.  He further stated that he was moody, and that he often became hostile and aggressive.  The examiner reported that the Veteran appeared nervous, anxious, restless, and suspicious and exhibited signs of hyperactivity, psychomotor retardation and depression.  The Veteran's affect was inadequate, his memory and concentration slow and his judgment was poor.  

An October 1987 examination report states that the Veteran began receiving treatment from the examiner in November 1981 and had complained of nervousness, anxiety, insomnia, nightmares, mental blocks, hallucination and depression.  The physician states that the Veteran had no desires, wanted no friends and was not interested in women.  Forgetfulness was complained thereof and the examiner reported that the Veteran liked to be alone and away from others.  The examiner indicated that the Veteran exhibited slow psychomotor functions, poor self-esteem and inadequate affective values; the prognosis was poor.  

In a January 1991 hearing before a hearing officer at the RO, one of the Veteran's treating psychiatrists, Dr. Manuel DeJesus Colon Vargas, testified that the Veteran had PTSD and that his psychiatric disability was productive of anxiety, depression, crying spells, a feeling of being persecuted, and that he was unable to form a lasting romantic relationship.  The physician added that although the Veteran was treating his psychiatric disability with medications, he had been fired from his position with the United States Postal Service due to his inability to cope with stress.

A December 1993 VA psychiatric examination report reflects that the Veteran complained of sleeplessness, a lack of an appetite, and a sense of abandonment by others.  The examiner reported that the Veteran was dressed appropriately and was clean.  Although his thought contents were well organized and coherent, the Veteran appeared to be anti-social and his affect was "really inappropriate."  

At a May 1995 hearing, the Veteran did not testify.  At the hearing however, two of his treating physicians, Dr. Jose A. Juarvez and Dr. Manuel Colon Vargas, reported that although taking medications to treat his psychiatric disability, due to his PTSD the Veteran suffered from recurrent flashbacks of his Vietnam experiences, thought of killing his children, exhibited avoidance behaviors, was very irritable, was hypervigilant, tried to isolate himself and had memory loss and severe anxiety.

A December 1995 VA social and industrial survey reflects that the Veteran was employed and earned approximately $600.00 per month.  According to the report, the Veteran completed an associate's degree in civil technology and thereafter was employed by the USPS.  The examiner noted that that the Veteran burned "some letters," that he was found incompetent to stand trial but that according to the Veteran's neighbors, he had "some industrial activities."

In May and July 1996 the Veteran was afforded VA psychiatric examinations.  The reports state that he had worked at the local post office from 1970 to 1985.  The examiners reported that he complained of having poor memory and concentration, poor impulse control, irritability, auditory hallucinations and nightmares.  The Veteran also complained that he was tired, depressed, restless, tense and worried.  The examiner stated:

Emotionally, [the Veteran] may be described as anxious, suspicious, moderately depressed person with poor impulse control and difficulty relating to others.  He is likely to experience strange thought patterns but usually does not trust people enough to share these ideas.  He seems to consider himself as a victim of his own inner forces as well as others.  There are feelings of guilt, especially in relation to his divorce and the care of his older children.  [The Veteran] has little insight, although he seems to have received psychiatric treatment in the past.  Symptomatically, test findings point to elevated anxiety and general hyperemotionality indicators are present.  

Between 1996 and 2008, the record shows that the Veteran sought repeated treatment through the VA and through private medical care providers for his variously diagnosed psychiatric disorders.  These documents reflect complaints of moodiness, depression, anxiety, nightmares, and inappropriate thought processes.  

At a December 2000 RO hearing, the Veteran's treating psychiatrist, Dr. Jose Arturo Juarbe Ortiz, testified that he was "on alert" 24 hours a day and suffered from continuous nervousness; he estimated that the Veteran's GAF score was 40.

A July 2008 VA Form 21-8940, a formal application for an increased compensation due to unemployablility, reflects that the Veteran reported that he was last employed by the San Juan Municipal Government as a housing inspector, where he worked 40 hours per week from January 1, 1984, to February 25, 2008.  He reported that he had lost "various" time from employment due to illness and that his highest gross earning was $1,800.00 per month.  

At a December 2008 VA psychiatric examination, the Veteran indicated that he had a good relationship with his wife and children, and that he also would attend church and go to the movies.  The examiner reported that the Veteran was clean and his hygiene appeared to be good.  However, he was unable to spell forwards and backwards, and his thought process was labeled as being rambling, containing an overabundance of ideas, and not circumstantial.  Paranoid and persecutory delusions were present and he was noted as having a short attention span and easily distracted.  Severe insomnia and nightmares were reported, and the Veteran was diagnosed as being depressed and anxious.  As in the past, it was indicated that the Veteran had bouts of irritability and outbursts of anger, exaggerated startle responses, and hypervigilance.  A GAF score of 55 was provided.  The examiner opined, however, that the Veteran had a serious and severe case of PTSD whose symptoms were totally disabling.  He added that the Veteran was poorly groomed, unemployed and socially withdrawn.  The examiner concluded that the Veteran's long-term prognosis was poor due to the severe symptoms of his psychiatric disability. 

A GAF score of 61 to 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF Score of 51 to 60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Finally, a GAF Score of 41 to 50 contemplates serious systems (e.g., suicidal ideation severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  

The period from October 17, 1987, to February 25, 2008

The lay and medical evidence dated during this period shows that the Veteran's psychiatric disability was productive of recurrent nightmares, depression, anxiety, irritability, flashbacks of Vietnam, thoughts of killing his children, feeling persecuted, avoidance behavior and serious and severe impairment in his ability to establish and maintain effective and favorable relationships.  As such, entitlement to an evaluation of at least 70 percent under the criteria in effect prior to February 3, 1988, the criteria effective on that date, as well as those effective November 7, 1996, has been shown.  

Finally, as noted above, the Board is remanding for further development that part of the Veteran's claim seeking an initial evaluation in excess of 70 percent during this period so a discussion regarding entitlement to extraschedular consideration or to a TDIU must be deferred  

For the period since February 26, 2008

The evidence reflects that the Veteran has a severe psychiatric disability and is not employed.  Further, a July 2008 VA Form 21-8940 shows that he last worked on February 25, 2008; on that form he reported that he had lost "various" time from employment due to illness and that his highest gross earning was $1,800.00 per month.  Given the RO's February 2009 finding that the Veteran was unemployable due solely to his PTSD and the application of former regulation 38 C.F.R. § 4.16(c), the Board finds that the criteria for a 100 percent schedular evaluation were met.


ORDER

Subject to the law and regulations governing payment of monetary benefits, from October 17, 1987, to February 25, 2008, an evaluation of 70 percent rating for PTSD is granted.

Subject to the law and regulations governing payment of monetary benefits, effective February 26, 2008, a 100 percent rating for PTSD is granted.



REMAND

As noted above, the Board finds that entitlement to an initial 70 percent rating is warranted prior to February 26, 2008.  To date, however, the Veteran has not been notified of the criteria for rating mental disorders prior to February 3, 1988, and prior to November 7, 1996, and these criteria, as well as former regulation 38 C.F.R. § 4.16(c), are applicable to this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Thus, for due process reasons, the Board has no discretion and must remand this case.

Further, given the findings and conclusions set forth in the report of the December 1995 VA social and industrial survey; the testimony of the Veteran's treating physicians at the January 1991, May 1995 and December 2000 RO hearings; the information set forth in the Veteran's July 2008 VA Form 21-8940; and the lay and medical evidence of record, the Board finds that a VA psychiatric examination, the report of which contains a retrospective medical opinion addressing the severity of the Veteran's psychiatric disability since October 16, 1987, is necessary to adjudicate this claim.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the 70 and 100 percent rating criteria for evaluating mental disorders in effect prior to February 3, 1988, the criteria that became effective on that date, the criteria effective November 7, 1996, and the text of former regulation 38 C.F.R. § 4.16(c).

2.  Notify the Veteran that he may submit lay statement from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his psychiatric symptomatology since October 16, 1987, to specifically include the impact of his psychiatric disability on his ability to secure and follow a substantially gainful occupation.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  Contact the Veteran and request that he submit evidence relating to his employment history and wage information, including time lost from work due to psychiatric symptoms, as well as tax returns during the period.

4.  In light of the above development, and after obtaining any pertinent, outstanding records, the RO must make arrangements with an appropriate VA medical facility for an examination to ascertain the nature and severity of the Veteran's psychiatric disability for the period from October 16, 1987, to February 25, 2008.  The claims folder should be made available and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner must describe the impact of the Veteran's PTSD disability on his occupational and social functioning, and specifically opine as to the severity of the PTSD and whether it alone rendered him unemployable at any time since October 16, 1987.  

In offering this assessment, the examiner must consider findings contained in the report of the December 1995 VA social and industrial survey; the testimony of the Veteran's treating physicians at the January 1991, May 1995 and December 2000 RO hearings; the information set forth in the Veteran's July 2008 VA Form 21-8940; and the lay and medical evidence of record.

All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal.  In doing so, the RO must consider the criteria for evaluating mental disorders in effect prior to February 3, 1988, and in effect prior to November 7, 1996, the impact of former regulation 38 C.F.R. § 4.16(c) (1996) and 38 C.F.R. § 4.16(a) and the Court's decision in Rice.  If action remains adverse, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


